 


109 HR 1116 IH: Public Transportation Systems Vulnerability Assessment and Reduction Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1116 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Homeland Security to carry out activities to assess and reduce the vulnerabilities of public transportation systems. 
 
 
1.Short titleThis Act may be cited as the Public Transportation Systems Vulnerability Assessment and Reduction Act of 2005.  
2.Definitions In this Act, the following definitions apply: 
(1)Frontline transit employeeThe term frontline transit employee means an employee of a mass transportation agency who is a bus or rail operator, mechanic, customer service representative, maintenance employee, or transit police or security officer and other individuals designated by the Secretary. 
(2)Eligible transportation agencyThe term eligible transportation agency means a designated recipient as defined in section 5307(a) of title 49, United States Code, and any other transportation agency designated by the Secretary. 
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. 
3.Administration of dutiesAll duties vested in the Secretary under this Act shall be carried out by the Secretary acting jointly with the Secretary of Transportation. 
4.Public transportation systems vulnerability assessments 
(a)AssessmentThe Secretary shall— 
(1)conduct a review of all government assessments conducted after September 11, 2001, of terrorist-related threats to all forms of public transportation, including public gathering areas related to public transportation; 
(2)ensure that the assessment of each public transportation system identifies— 
(A)the critical assets of the system;  
(B)threats to those assets;  
(C)security weaknesses in the system and its assets; 
(D)redundant and backup systems required to ensure the continued operation of critical elements of the system in the event of an attack or other incident; and 
(E)the extent to which frontline transit employees have received training in security awareness and emergency preparedness and response procedures; and 
(3)as necessary, conduct additional assessments of vulnerabilities associated with any public transportation system. 
(b)Reports 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to the President and Congress a report on the results of the review and assessments conducted under this subsection (a), including the Secretary’s recommendations for legislative and administrative actions. 
(2)UpdatesThe Secretary shall update the report annually for 2 years and transmit the updated reports to the President and Congress. 
5.Grants for emergency preparedness and response training of frontline transit employees 
(a)In generalThe Secretary may make grants to eligible transportation agencies for— 
(1)the training of frontline transit employees in emergency preparedness and response activities; and 
(2)the acquisition of equipment and technologies, approved by the Secretary, to assist in carrying out such training and activities. 
(b)Training activitiesTraining activities under subsection (a)(1) may include the teaching of best practice methods, planning, testing, drills, and the development of agency and regional emergency preparedness and response programs. 
(c)ApplicationsTo be eligible for a grant under this section, an eligible transportation agency shall submit to the Secretary an application at the time and containing the information that the Secretary requires by regulation. 
(d)Terms and conditionsA grant to an eligible transportation agency in a fiscal year under this section shall be subject to the following terms and conditions: 
(1)Emergency management committeeThe agency shall certify that the agency will establish a committee on emergency preparedness and response training consisting of at least one frontline transit employee representative and at least one management employee representative. The committee shall be composed of an equal number of frontline transit employee representatives and management employee representatives. Committee positions shall not be vacant for any period in the fiscal year of more than 30 days. 
(2)ReportThe agency shall agree to submit to the Secretary before the last day of the fiscal year a report on the use of the grant, including a statement of the number of frontline transit employees receiving training under the grant.  
(e)Other requirementsExcept as otherwise specifically provided by this section, a grant under this section shall be subject to— 
(1)the terms and conditions that apply to grants made under section 5307 of title 49, United States Code; and  
(2)other terms and conditions determined by the Secretary.  
(f)Allocation of grant amountsThe Secretary shall allocate amounts made available for grants under this section in a fiscal year among eligible transportation agencies based on the needs of the agencies for emergency preparedness and response training and equipment. Not less than 10 percent of such amounts shall be allocated to eligible transportation agencies in nonurban areas. 
(g)Federal shareThe Federal share of the cost of activities funded using amounts from a grant under this section may not exceed 90 percent. 
(h)RegulationsNot later than 6 months after the date of enactment of this Act, the Secretary shall issue final regulations to carry out this section. 
6.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Homeland Security to carry out this Act $25,000,000 for each of fiscal years 2006 through 2009. Such amounts shall remain available until expended. 
 
